COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ALBERTO ALVAREZ, A/K/A                           §
 ALBERTO ALVAREZ HERNANDEZ,                                    No. 08-11-00063-CR
                                                  §
                       Appellant,                                     Appeal from
                                                  §
 v.                                                             346th District Court
                                                  §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                       Appellee.                               (TC # 20080D01359)
                                                  §
                                          O R D E R

       Appellant requests review of record in Cause No. 08-11-00063-CR to prepare his petition

for discretionary review to be filed in the Court of Criminal Appeals. We therefore ORDER the

Clerk of the District Court of El Paso County, Texas to forward a copy of the record to the prison

senior warden, Mark Jones, Darrington Unit, 59 Darrington Rd., Rosharon, Texas 77583 for use

by the Appellant in preparation of his petition for discretionary review under the supervision of

designated custodian of records. We further ORDER that the record be returned to the Clerk of

the District Court of El Paso County, no later than August 1, 2013.

        IT IS SO ORDERED THIS 26TH DAY OF JUNE, 2013.

                                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating